DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being antecedent by Bragg et al. (US 20160036179). Hereafter Bragg. 
Regarding claim 1, Bragg, discloses a modular plug 120 for terminating a telecommunications cable C1/ C2 comprising: a housing 330, 380 having an internal cavity (see fig. 8); a wire manager 380, 380 fitted inside the internal cavity, the wire manager 380 having a body 800 (fig. 24A) defining a plurality of channels 861-865 axially positioned about a central axis, 
    PNG
    media_image1.png
    321
    404
    media_image1.png
    Greyscale
each channel 861-865 being configured to receive a twisted pair (fig. 1) of wires JW1,JW2,JW3,JW4 (see fig. 26D) from a telecommunications cable C1/C2, and each channel 861-865 having a first width W1 (see annotated fig.) and a gate G having a second width W2 smaller than the first width; a load bar 358, 370 fitted within the internal cavity of the housing 330, the load bar 358, 370 having an array of external grooves (formed within wire contact 360 (361-368), see fig. 20), each external groove being configured to receive a wire; and a plurality of wire contacts 342 aligned with the array of external grooves. 
Regarding claim 2, Bragg, discloses each gate includes opposing sloped surfaces SS that are angled in converging directions with respect to the central axis. 

    PNG
    media_image2.png
    349
    685
    media_image2.png
    Greyscale
Regarding claim 3, Bragg, discloses each gate further includes opposing parallel surfaces PS that are substantially parallel to the central axis.
Regarding claim 4, Bragg, discloses the second width of each gate is equal to or less than the diameter of a single wire from each twisted pair of wires.
Regarding claim 5, Bragg, discloses each gate is configured to hold a twisted pair of wires from the telecommunications cable in a stacked horizontal arrangement.

    PNG
    media_image3.png
    323
    504
    media_image3.png
    Greyscale
 Regarding claim 6, Bragg, discloses each channel includes at least one slit SL that permits each channel to flex around a twisted pair of wires.
Regarding claim 7, Bragg, discloses the wire manager includes 380 tabs 852 configured to latch onto corresponding notches 772 on the load bar 370 (see fig. 25B and Paragraph 0168).
Regarding claim 8, Bragg, discloses the wire manager includes four channels.
Regarding claim 9, Bragg, discloses each channel has a circular cross-section.
Regarding claim 12, Bragg, discloses the array of external grooves (formed by contact) 360 (361-368), on the load bar 370 are parallel and are arranged in the same vertical plane.
Regarding claim 13, Bragg, discloses the load bar 370 includes tabs 730a-730D configured to snap-fit into corresponding slots in the housing 390 (of 38,390).
Regarding claim 14, Bragg, discloses a rear component 390 configured to fit around a protective outer jacket of the telecommunications cable 180J (see fig. 1) and to attach to the housing, the rear component 390 having tabs configured to snap-fit into corresponding slots in the housing 330, 380 (upon assembly).
Regarding claim 20 Bragg, discloses a telecommunications cable terminated by the modular plug 100 of claim 1.

Allowable Subject Matter
Claims 10, 11 and 15-19 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the prior art does not disclose or suggest a modular plug for terminating a telecommunications cable comprising a load bar includes an internal cavity having a top surface and a bottom surface that converge into the array of external groove as required in combination with other limitations of this claim.
Regarding claim 15, the prior art does not disclose or suggest a rear component further includes: an opening; internal surfaces having at least one internal ratcheting rib; and a strain relief member having a base, sides extending from the base, and external ratcheting ribs positioned on each side, the strain relief member being configured to fit through the opening, engage the internal ratcheting ribs on the internal surfaces, and apply a compression force on the protective outer jacket of the telecommunications cable as required in combination with other limitations of this claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARSHAD C PATEL/Primary Examiner, Art Unit 2831